COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  LEONEL HERNANDEZ,                              §                No. 08-19-00152-CR

                       Appellant,                §                  Appeal from the

  v.                                             §                168th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §                (TC# 20160D03827)

                                                 §

                                           ORDER

       The Court has this day considered the joint agreed motion for an extension of time to file

the trial court’s findings and concludes the motion should be GRANTED.

       Therefore, the trial court has until March 1, 2022, to file the written findings of fact

pursuant to this Court’s order of September 21, 2021. The District Clerk shall prepare and forward

a supplemental clerk’s record containing the trial court’s findings on or before March 11, 2022.

The Court will not look favorably on any additional extensions.

       IT IS SO ORDERED this 13th day of January, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.